In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00012-CR

______________________________



DONALD EUGENE BRUCE, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 188th Judicial District Court

Gregg County, Texas

Trial Court No. 34,094-A







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Donald Eugene Bruce was convicted by a Gregg County jury of multiple counts of
aggravated sexual assault of a child and one count of indecency with a child by contact.   In trial
court cause number 33,756-A (our cause number 06-07-00011-CR), Bruce was charged with two
counts of aggravated sexual assault of a child; in trial court cause number 34,094-A (our cause
number 06-07-00012-CR), Bruce was charged with one count of aggravated sexual assault of a child
and one count of indecency with a child by contact.  He was sentenced to ninety-nine years'
incarceration on each count of aggravated sexual assault of a child, to run concurrently, and to twenty
years for the indecency count, which was ordered to run consecutive to the ninety-nine-year
sentences.
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Bruce v. State, cause number 06-07-00011-CR, we affirm the judgment of the trial
court.


						Bailey C. Moseley
						Justice

Date Submitted:	September 4, 2007
Date Decided:		October 4, 2007

Do Not Publish